               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 HANEEF CHESTNUT,

                      Plaintiff,
                                                     Case No. 19-CV-102-JPS
 v.

 MAXINE WHITE, FREDERICK C.
 ROSE, TODD KURTZ, MEGAN                                            ORDER
 NEWPORT, ROBIN SHELLOW,
 BODO GAJAVIC, ROBERT N.
 MEYEROFF, ERIC HAILSTOCK, and
 ROBERT TAYLOR,

                      Defendants.



       Plaintiff Haneef Chestnut, who is incarcerated at Redgranite

Correctional Institution, proceeds in this matter pro se. He filed a complaint

alleging that Defendants conspired to violate his constitutional rights.

(Docket #1 at 1) (citing 42 U.S.C. § 1985 as the basis for the complaint). This

matter comes before the court on Plaintiff’s petition to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #3). Plaintiff has

been assessed and has paid an initial partial filing fee of $38.76. 28 U.S.C. §

1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or
that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations




                                  Page 2 of 6
“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cnty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of

N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Defendants are two Milwaukee County Circuit Court judges, a

Milwaukee County district attorney, four criminal defense attorneys, and

two police officers. Publicly available court records indicate that Plaintiff is

currently being prosecuted for various heroin-possession, firearm-

possession, and drug distribution felonies. State of Wisconsin v. Haneef Hasan

Chestnut, Milwaukee County Circuit Court Case No. 2015-CFR-2584,

available at: https://wcca.wicourts.gov. The case is currently set for trial in

mid-March 2019. Id. Plaintiff alleges that, during the investigation


                                  Page 3 of 6
underlying the criminal case, Kurtz presented false statements in an

affidavit in support of a search warrant executed on Plaintiff’s residence.

(Docket #1 at 4). The search warrant seems to have led to the evidence upon

which Plaintiff is currently being prosecuted.

       Plaintiff also questions the validity of the search warrant on other

grounds, such as the omission of certain facts he believes are critical. Id. at

4–5. Plaintiff maintains that all of the other defendants have conspired to

conceal Kurtz’s false statements and the general invalidity of the warrant.

Id. He also includes allegations impugning the litigation strategy of each of

his defense attorneys. Id. at 6–7. He seeks only declaratory and injunctive

relief, but does not precisely indicate what form that would take. Id. at 1, 3.

The Court assumes that Plaintiff wants to have the search warrant declared

invalid and, as a result, have the criminal proceeding dismissed.

       At the outset, the Court observes that Plaintiff cannot proceed under

Section 1985. That Section permits a private actor to be held liable when he

conspires with a state actor to deprive the plaintiff of equal protection of

the law. 42 U.S.C. § 1985(3); Fairley v. Andrews, 578 F.3d 518, 526 (7th Cir.

2009). However, the conspiracy must be motivated by racial or other class-

based animus. Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008); Grimes v.

Smith, 776 F.2d 1359, 1366 (7th Cir. 1985). Nothing in Plaintiff’s complaint

suggests that anyone, including his lawyers, acted because of class-based

hostility; indeed, he stresses that the purpose of the conspiracy was to cover

up issues with the search warrant. There can be no Section 1985(3) claim on

these facts.

       Even assuming Plaintiff brought this action under the more

appropriate statute, 42 U.S.C. § 1983, it would still be inviable. As discussed

above, Plaintiff’s claim arises directly from his on-going state court criminal


                                 Page 4 of 6
proceedings. Pursuant to the Younger doctrine, federal courts may not hear

cases that interfere with ongoing state criminal prosecutions. Younger v.

Harris, 401 U.S. 37, 45 (1971). Plaintiff’s federal challenge, and his

accompanying request for declaratory and injunctive relief, is virtually

guaranteed to interfere with the state proceedings. Accordingly, since the

only relief Plaintiff is seeking in this lawsuit is injunctive and declaratory in

nature, the court will dismiss this lawsuit without prejudice. Cf. Gakuba v.

O’Brien, 711 F.3d 751, 754 (7th Cir. 2013) (finding that in circumstances in

which a plaintiff is seeking monetary damages related to an on-going state

proceeding, a stay, rather than dismissal without prejudice, is necessary to

preserve the plaintiff’s civil rights damages claims). The Court will dismiss

Plaintiff’s pending motion for a preliminary injunction, (Docket #7), as

moot.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #3) be and the same

is hereby GRANTED;

        IT IS FURTHER ORDERED that Plaintiff’s motion for a preliminary

injunction (Docket #7) be and the same is hereby DENIED as moot;

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice;

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance


                                  Page 5 of 6
with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       THE COURT FURTHER CERTIFIES that any appeal from this

matter would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3)

unless Plaintiff offers bonafide arguments supporting his appeal.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 27th day of February, 2019.

                                   BY THE COURT:



                                   _____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 6 of 6
